DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
3.	Applicant’s arguments with respect to independent claims 1, 10, and 16, and their dependent claims, have been considered but are moot because the new ground of rejection does not rely on any reference or combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
4.	It is noted that in the Applicant Arguments, filed on 03/11/2022, the applicant states that “Rains, however, makes no mentioned of, nor does it contemplate, inserting the distal end into a submucosal layer of tissue” (see pg. 8 of “Remarks”).  However, it is pointed out that in the previous office action, filed 12/13/2021, the examiner explicitly states that “Rains fails to teach: a. including inserting the distal end into a submucosal layer of tissue” (see pg. 4 of “Non-Final Rejection”).  Therefore, it is unclear as to why the applicant mentioned that Rains failed to teach this limitation, when it is clearly stated that the examiner agrees with this statement.
6.	Examiner also notes that the applicant states “the references do not disclose…”to exist the distal end of lift the target tissue” (see pg. 8 of “Remarks”).  While Rains does not teach this limitation, it can be found in Kadamus 2017.  Kadamus teaches that one in the art understand a method referred to as “lift and cut” where an injection of a medium beneath the submucosa lifts and/or examples the submuscosa in order to modify the tissue for optimization of treatment (para 0004).  Therefore, it is shown that at least Kadamus, which was mentioned in the previous office action, does teach this limitation.
7.	However, the introduction of the amendment “to lift the target tissue” changes the scope of Claims 1, 10, and 16, demanding a new search and consideration.  Therefore, the newly amended claims are evaluated below in the present action. 

Claim Rejections - 35 USC § 103
8.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
9.	Claims 1 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Caplan U.S. 2015/0045825 (herein referred to as “Caplan”) and in view of Panotopoulous U.S. 2020/0237977 (earliest filing date 03/17/2017; herein referred to as “Panotopoulous”).
10.	Regarding Claim 1, Caplan teaches a method for performing a medical procedure comprising:
	a. introducing the distal end of a medical device to a region proximate a target tissue, including inserting the distal end into a submucosal layer of tissue (Fig. 2, ref nums 200 and 220; para 0115 “one or more fluid delivery elements penetrate the mucosal layer of the gastrointestinal tract and enter the submucosal layer”);
	b. applying a positive pressure to a fluid within a single lumen of the medical device to cause fluid to exit the distal end to lift the target tissue (Fig. 2, ref num 230 and 240; para 0003 “a method referred to in the art as “lift and cut” involves the injection of saline or other biocompatible solution beneath the submucosa in an attempt to elevate and/or expand the submucosa”; para 0116-0117 “one or more fluids are delivered by the one or more fluid delivery elements, into tissue, to cause one or more layers of the tissue to expand”);
	c. lowering the application of the positive pressure to apply negative pressure to the fluid within the single lumen such that the fluid within the single lumen flows in the proximal direction (see Fig. 19; para 0025 “manipulating assembly can be configured to direct the flow of fluid being delivered into the tissue”; para 0093 “a vacuum or other negative pressure may be used to manipulate tissue”; para 0098 “activate flow of fluid and/or application of a vacuum”; para 0102; para 0195 “fluid transport means may include a pump configured to deliver fluid….or vacuum source configured to remove fluid”); and
	d. cutting the target tissue (para 0003 “method referred to in the art as “lift and cut” …suitable for treatment, for example resection of tissue”
	It is understood that the delivery of fluid to target tissue is “positive pressure”.
	Caplan fails to teach:
	b. wherein lowering the application of positive pressure below a threshold triggers a mechanical switch or an electrical signal in a flow controller.
Panotopoulous teaches a fluid exchange system which contains a control unit (Fig. 2, ref num 4 “control unit”), that moves the device from infusion to aspiration states dependent on pressure readings (para 0154-0156).  The pump (ref num 66) of the control unit (ref num 4) creates a (b) positive pressure to pump fluid to the patient (para 0154) and also creates a (c) negative pressure to drain the fluid from the patient (para 0154).  These states are switch dependent on the pressure readings from the pressure sensors of the system (para 0155 “control unit 4 may switch between the infusion and aspiration states based on pressure readings recorded by the pressure sensors”).  The pressure sensors are present in order to monitor any fluctuation of pressure, including whether the positive pressure has been lowered (para 0155 “in the event the ICP readings exceed the high ICP level setting, the control unit 4 may be configured to initiate the aspiration state to drain fluid from the patient…event may be initiated by the medical personnel pressing the start/stop button”; para 0156 “the difference between the first and second pressures exceeds a high threshold level, the control unit 4 may issue a high pressure signal output. The control unit 4 may then initiate an aspiration state to reduce the ICP”; para 0165 “the control unit 4 may also be capable of managing pressure in the system 2…in order to apply or reduce pressure…. stepped incrementally back to reduce pressure”).  The exceeding of the first pressure threshold may be a reading of the low positive pressure (para 0009).  Therefore, the lowering of the positive pressure would initiate a signal in order to begin the negative pressure of the system (para 0009, 0154-0156, 0165).  Panotopoulous also teaches that the catheter device may include a single configuration of a lumen for infusion and aspiration of fluids (para 0177, 0178).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Caplan in order to include the control unit in the system in order to control the positive and negative pressures applied to the device in order to effectively deliver and suction the fluid from the device and treatment area.

11.	Regarding Claim 5, Caplan teaches the single lumen in which irrigation (i.e. positive pressure) and suction/aspiration (i.e. negative pressure; Fig. 1, ref num 101), but fails to teach the lowering of the application of positive pressure causes the electrical signal to be sent to the flow controller to cause the flow controller to apply the negative pressure to the fluid within the single lumen.
However, Panotopoulous teaches the lowering of the application of the positive pressure (para 0009) causes the electrical signal to be sent to the flow controller (ref num 4; para 0156 “the difference between the first and second pressures exceeds a high threshold level, the control unit 4 may issue a high pressure signal output. The control unit 4 may then initiate an aspiration state to reduce the ICP”) to cause the flow controller to apply the negative pressure to the fluid (para 0155 “in the event the ICP readings exceed the high ICP level setting, the control unit 4 may be configured to initiate the aspiration state to drain fluid from the patient…event may be initiated by the medical personnel pressing the start/stop button”; para 0156 “the difference between the first and second pressures exceeds a high threshold level, the control unit 4 may issue a high pressure signal output. The control unit 4 may then initiate an aspiration state to reduce the ICP”; para 0165 “the control unit 4 may also be capable of managing pressure in the system 2…in order to apply or reduce pressure…. stepped incrementally back to reduce pressure”).  Panotopoulous also teaches that the catheter device may include a single configuration of a lumen for infusion and aspiration of fluids (para 0177, 0178).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Caplan in order to include the control unit in the system in order to control the positive and negative pressures applied to the device in order to effectively deliver and suction the fluid from the device and treatment area.
	
12.	Regarding Claims 6 and 7, Caplan teaches the flow controller includes at least one of a valve, a solenoid, or an electromagnet (para 0098 “one or more fluid valves”, Fig. 19, ref num 301; para 0195), but fails to teach the electrical signal cause at least a portion of the flow controller to move from a first position to a second position.
Panotopoulous teaches the electrical signal causes at least a portion of the flow controller to move from a first position to a second position (para 0156 “control unit 4 may move between the infusion and aspiration states”; para 0151 “infusion and aspiration flow management can be performed by a valve function capable of alternately restricting and permitting fluid flow…the control unit 4 operates the pump 66 and valve… the valve itself is constructed to function as a pinch valve 64 through axial displacement”).  Panotopoulous also teaches the flow controller includes at least one of a valve, a solenoid, or an electromagnet (para 0151 “infusion and aspiration flow management can be performed by a valve function… the control unit 4 operates the pump 66 and valve…the valve itself is constructed to function as a pinch valve 64 through axial displacement against the tubing, for example as a linear solenoid”).  This manages the proper inflow and outflow of the fluid to the target site (para 0151).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Caplan in order to include the control unit and valve in the system in order to control the inflow and out flow of the fluid applied to the device in order to effectively deliver and suction the fluid from the device and treatment area.

13.	Regarding Claim 8, Caplan teaches the valve (para 0098 and 0196, Fig. 19), but fails to teach the valve has a first port configured to be fluidly connected a fluid source, and a second port configured to be fluidly connected to the distal end of the medical device, and a third port configured to be fluidly connected to a vacuum source.
Panotopoulous teaches the valve has first port configured to be fluidly connected a fluid source (Fig. 1, ref num 10 connected to ref num 4; Fig. 6, ref num 64 and 66 is shown to be connected to ref num 4), and a second port configured to be fluidly connected to the distal end of the medical device (Fig. 1 ref num 4 and 8; Fig. 2, ref num 4 and 8 shown to have connected to ref num 36 which leads to the device), and a third port configured to be fluidly connected a vacuum source (Fig. 1, ref num 12 “drainage receptacle 12 is an aspiration bag” connected to ref num 4; Fig. 6, ref num 64, 66 is shown to be connected to ref num 4).  This manages the proper inflow and outflow of the fluid to the target site (para 0151).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Caplan in order to include the control unit and valve in the system in order to control the inflow and out flow of the fluid applied to the device in order to effectively deliver and suction the fluid from the device and treatment area.

14.	Claims 4, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Caplan and Panotopoulous, and in view of Surti U.S. 2017/0112361 (herein referred to as “Surti”).
15.	Regarding Claim 4, Caplan fails to teach the medical device includes an electrosurgical cutting tool at the distal end of the medical device, and cutting the target tissue includes cutting the target tissue using the electrosurgical tool.
	Surti teaches a medical device that is inserted into the submucosal layer of tissue that contains an electrosurgical cutting tool at the distal end of the medical device, and the cutting the target tissue includes cutting the target tissue using the electrosurgical tool (para 0028 “receive a cutting device 23…where the cutting device may be embodied as an electrocautery needle knife or other cutting device”; Figs. 3A-3C; para 0005 “a cutting device that is capable of cutting into the device”; para 0034 “the forceps 21 are generally only required to grab and lift the mucosal flap or other tissue during an ESD procedure”).  Caplan already discusses the standard procedure as known in the art of “lift and cut” procedure, such as ESD (see Caplan para 0003-0004), and acknowledges that the tissue is cut, but leaves out the specific structure during the cutting feature.  Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would have reasonably combined the cutting tool as taught by Surti with the method taught by Caplan in order to successfully cut the desired target tissue.

16.	Regarding Claims 16 and 18-19, Caplan teaches a system for controlling the flow of fluid through a medical device comprising:
	a. a medical device (Fig. 1) having a single lumen (ref num 101) that extends to a distal end of the medical device (see Fig. 1, ref num 101), 
	b. a fluid source (Fig. 1, ref num 125) configured to supply fluid to the single lumen of the medical device (para 0105, see Fig. 1, ref num 125 and ref num 101; as shown the reservoirs are fluidly connected to ref num 101), wherein the medical device is configured to eject fluid from the distal end of the medical device during the supply of fluid from the fluid source, being a positive pressure (para 0098, Fig. 1, ref nums 140 and 131; it is understood that the delivery of the fluid is a positive pressure)
	c. suction that is provided within the single lumen such that the fluid within the single lumen flows in the proximal direction (Fig. 1, ref num 340; see Fig. 19; para 0025 “manipulating assembly can be configured to direct the flow of fluid being delivered into the tissue”; para 0093 “a vacuum or other negative pressure may be used to manipulate tissue”; para 0098 “activate flow of fluid and/or application of a vacuum”; para 0102; para 0195 “fluid transport means may include a pump configured to deliver fluid….or vacuum source configured to remove fluid”).
	Caplan fails to teach:
	Claim 16- a. wherein the medical device includes an electrosurgical cutting tool 
	Claim 16- c. a flow controller configured to apply a negative pressure to the fluid within the single lumen, wherein the flow controller is trigger via a mechanical switch or an electrical signal to apply the negative pressure upon a lowering of the positive pressure from the fluid source below a threshold, wherein the application of negative pressure by the flow controller is configured to at least one of: 1) slow or stop a flow of fluid from the distal end of the medical device, or 2) cause fluid to flow in a proximal direction within the single lumen;
	Claim 18- the flow controller includes a valve; and
	Claim 19- the flow controller includes a solenoid.
Surti teaches a medical device that is inserted into the submucosal layer of tissue that contains an electrosurgical cutting tool at the distal end of the medical device, and the cutting the target tissue includes cutting the target tissue using the electrosurgical tool (para 0028 “receive a cutting device 23…where the cutting device may be embodied as an electrocautery needle knife or other cutting device”; Figs. 3A-3C; para 0005 “a cutting device that is capable of cutting into the device”; para 0034 “the forceps 21 are generally only required to grab and lift the mucosal flap or other tissue during an ESD procedure”).  Caplan already discusses the standard procedure as known in the art of “lift and cut” procedure, such as ESD (see Caplan para 0003-0004), and acknowledges that the tissue is cut, but leaves out the specific structure during the cutting feature.  Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would have reasonably combined the cutting tool as taught by Surti with the method taught by Caplan in order to successfully cut the desired target tissue.
Panotopoulous teaches a fluid exchange system which contains a control unit (Fig. 2, ref num 4 “control unit”), that moves the device from infusion to aspiration states dependent on pressure readings (para 0154-0156).  The pump (ref num 66) of the control unit (ref num 4) creates a (b) positive pressure to pump fluid to the patient (para 0154) and also creates a (c) negative pressure to drain the fluid from the patient (para 0154).  These states are switch dependent on the pressure readings from the pressure sensors of the system (para 0155 “control unit 4 may switch between the infusion and aspiration states based on pressure readings recorded by the pressure sensors”).  The pressure sensors are present in order to monitor any fluctuation of pressure, including whether the positive pressure has been lowered (para 0155 “in the event the ICP readings exceed the high ICP level setting, the control unit 4 may be configured to initiate the aspiration state to drain fluid from the patient…event may be initiated by the medical personnel pressing the start/stop button”; para 0156 “the difference between the first and second pressures exceeds a high threshold level, the control unit 4 may issue a high pressure signal output. The control unit 4 may then initiate an aspiration state to reduce the ICP”; para 0165 “the control unit 4 may also be capable of managing pressure in the system 2…in order to apply or reduce pressure…. stepped incrementally back to reduce pressure”).  The exceeding of the first pressure threshold may be a reading of the low positive pressure (para 0009).  Therefore, the lowering of the positive pressure would initiate a signal in order to begin the negative pressure of the system (para 0009, 0154-0156, 0165).  Panotopoulous teaches a valve in the control unit (para 0151, ref num 64), that the valve could be a solenoid (para 0151 “the valve itself is constructed to function as a pinch valve 64 through axial displacement against the tubing, for example as a linear solenoid”) and that the flow controller (ref num 4, 64) is controlled according to the algorithm and desired therapy (para 0151), in which specifically the valve performs the function of infusion and aspiration flow management (para 0151).  So, the signal is initiated (para 0154-0156), and the control unit switches the state from inflow to outflow of the fluid being delivered (para 0155), then the valve would be activated in order to perform this action (para 0151).  Panotopoulous also teaches the catheter device may include a single configuration of a lumen for infusion and aspiration of fluids (para 0177, 0178).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Caplan in order to include the control unit/flow controller in the system in order to control the positive and negative pressures applied to the device dependent on a signal in order to effectively deliver and suction the fluid from the device and treatment area.

17.	Regarding Claim 20, Caplan teaches the single lumen in which irrigation (i.e. positive pressure) and suction/aspiration (i.e. negative pressure; Fig. 1, ref num 101), but fails to teach the lowering of the application of positive pressure causes the electrical signal to be sent to the flow controller to cause the flow controller to apply the negative pressure to the fluid within the single lumen.
However, Panotopoulous teaches the lowering of the application of the positive pressure (para 0009) causes the electrical signal to be sent to the flow controller (ref num 4; para 0156 “the difference between the first and second pressures exceeds a high threshold level, the control unit 4 may issue a high pressure signal output. The control unit 4 may then initiate an aspiration state to reduce the ICP”) to cause the flow controller to apply the negative pressure to the fluid (para 0155 “in the event the ICP readings exceed the high ICP level setting, the control unit 4 may be configured to initiate the aspiration state to drain fluid from the patient…event may be initiated by the medical personnel pressing the start/stop button”; para 0156 “the difference between the first and second pressures exceeds a high threshold level, the control unit 4 may issue a high pressure signal output. The control unit 4 may then initiate an aspiration state to reduce the ICP”; para 0165 “the control unit 4 may also be capable of managing pressure in the system 2…in order to apply or reduce pressure…. stepped incrementally back to reduce pressure”).  Panotopoulous also teaches that the catheter device may include a single configuration of a lumen for infusion and aspiration of fluids (para 0177, 0178).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Caplan in order to include the control unit in the system in order to control the positive and negative pressures applied to the device in order to effectively deliver and suction the fluid from the device and treatment area.

18.	Claims 9 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Caplan and Panotopoulous, and in view of Torii JP 2012239528-A (herein referred to as “Torii”).
19.	Regarding Claim 9, Caplan fails to teach the flow controller includes an electromagnet, and during the application of the positive pressure, the electromagnet is magnetized, and lowering the application of the positive pressure includes lowering the magnetic strength of the electromagnet.
Panotopoulous teaches the flow controller (Panotopoulous, ref num 150 or 420) but also fails to teach the flow controller be an electromagnet in which it become magnetized during positive pressure and lowers the strength when the positive pressure is lowered.
	Torii teaches the flow controller includes an electromagnet (Fig. 5, ref num 3, “electromagnet”) and during the application of positive pressure, the electromagnet is magnetized (para 0009), and lowering the application of the positive pressure includes lowering the magnetic strength of the electromagnet (para 0009-0010). Torii states that the magnetic force of the electromagnetic can be adjusted by the power source.  By adjusting the magnetic force, it adjusts the amount of pressure that is applied to the target tissue (para 0012).  The device as taught by Torii is an endoscope that can be used in medical procedures such as endoscopic submucosal dissection.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Caplan-Panotopoulous and included an electromagnet in the flow controller so that the electromagnet has a lower magnetic strength when positive pressure is applied in order to properly adjust the pressure targeted at the tissue.

20.	Regarding Claim 23, Caplan fails to teach a magnet, wherein the electromagnet and the magnet are positioned opposite sides of the fluid container in a first configuration.
Torii teaches the flow controller includes an electromagnet (Fig. 5, ref num 3, “electromagnet”) and during the application of positive pressure, the electromagnet is magnetized (para 0009), and lowering the application of the positive pressure includes lowering the magnetic strength of the electromagnet (para 0009-0010). Torii states that the magnetic force of the electromagnetic can be adjusted by the power source.  By adjusting the magnetic force, it adjusts the amount of pressure that is applied to the target tissue (para 0012).  The device as taught by Torii is an endoscope that can be used in medical procedures such as endoscopic submucosal dissection.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified xx and included an electromagnet in the flow controller so that the electromagnet has a lower magnetic strength when positive pressure is applied in order to properly adjust the pressure targeted at the tissue.

21.	Claims 10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Caplan and Panotopoulous, and in view of Orczy-Timko U.S. 2016/0242844 (herein referred to as “Orczy”).
23.	Regarding Claims 10 and 13, Caplan teaches a method for performing a medical procedure comprising:
	a. introducing the distal end of a medical device to a region proximate a target tissue, including inserting the distal end into a submucosal layer of tissue (Fig. 2, ref nums 200 and 220; para 0115 “one or more fluid delivery elements penetrate the mucosal layer of the gastrointestinal tract and enter the submucosal layer”);
	b. applying a positive pressure to a fluid within a single lumen of the medical device to cause fluid to exit the distal end to lift the target tissue (Fig. 2, ref num 230 and 240; para 0003 “a method referred to in the art as “lift and cut” involves the injection of saline or other biocompatible solution beneath the submucosa in an attempt to elevate and/or expand the submucosa”; para 0116-0117 “one or more fluids are delivered by the one or more fluid delivery elements, into tissue, to cause one or more layers of the tissue to expand”);
	c. lowering the application of the positive pressure to apply negative pressure to the fluid within the single lumen such that the fluid within the single lumen flows in the proximal direction (see Fig. 19; para 0025 “manipulating assembly can be configured to direct the flow of fluid being delivered into the tissue”; para 0093 “a vacuum or other negative pressure may be used to manipulate tissue”; para 0098 “activate flow of fluid and/or application of a vacuum”; para 0102; para 0195 “fluid transport means may include a pump configured to deliver fluid….or vacuum source configured to remove fluid”) ; and
	d. cutting the target tissue (para 0003 “method referred to in the art as “lift and cut” …suitable for treatment, for example resection of tissue”
	It is understood that the delivery of fluid to target tissue is “positive pressure”.
	Caplan fails to teach:
Claim 10 – b. wherein lowering the application of positive pressure below a threshold triggers a mechanical switch or an electrical signal in a flow controller to close communication between a first port and a second port and open fluid communication between the second port and a third port to apply negative pressure to the fluid within the lumen, and 
Claim 13- the flow controller includes a valve having the first port configured to be fluidly connected to a fluid source, the second port configured to be fluidly connected to the distal end of the medical device, and the third port configured to be fluidly connected a vacuum source.
Panotopoulous teaches a fluid exchange system which contains a control unit (Fig. 2, ref num 4 “control unit”), that moves the device from infusion to aspiration states dependent on pressure readings (para 0154-0156).  The pump (ref num 66) of the control unit (ref num 4) creates a (b) positive pressure to pump fluid to the patient (para 0154) and also creates a (c) negative pressure to drain the fluid from the patient (para 0154).  These states are switch dependent on the pressure readings from the pressure sensors of the system (para 0155 “control unit 4 may switch between the infusion and aspiration states based on pressure readings recorded by the pressure sensors”).  The pressure sensors are present in order to monitor any fluctuation of pressure, including whether the positive pressure has been lowered (para 0155 “in the event the ICP readings exceed the high ICP level setting, the control unit 4 may be configured to initiate the aspiration state to drain fluid from the patient…event may be initiated by the medical personnel pressing the start/stop button”; para 0156 “the difference between the first and second pressures exceeds a high threshold level, the control unit 4 may issue a high pressure signal output. The control unit 4 may then initiate an aspiration state to reduce the ICP”; para 0165 “the control unit 4 may also be capable of managing pressure in the system 2…in order to apply or reduce pressure…. stepped incrementally back to reduce pressure”).  The exceeding of the first pressure threshold may be a reading of the low positive pressure (para 0009).  Therefore, the lowering of the positive pressure would initiate a signal in order to begin the negative pressure of the system (para 0009, 0154-0156, 0165).  Panotopoulous also teaches that the catheter device may include a single configuration of a lumen for infusion and aspiration of fluids (para 0177, 0178).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Caplan in order to include the control unit in the system in order to control the positive and negative pressures applied to the device in order to effectively deliver and suction the fluid from the device and treatment area.
	Panotopoulous also teaches a valve in the control unit (para 0151, ref num 64), however, Panotopoulous also fails to teach (c) triggers a mechanical switch or an electrical signal in a flow controller to close communication between a first port and a second port and open fluid communication between the second port and a third port to apply negative pressure to the fluid within the lumen.
Orczy teaches a flow controller (ref num 420) in which displays a system with two pumps in order to provide two modes of functional for inflow and outflow of the fluid (para 0062).  This includes at least one of a valve, a solenoid, or an electromagnet (para 0063, Fig. 12A, 424b or 422a or 422b).  The flow controller (ref num 420) includes the valve (ref num 424b, 422a, 422b), and the valve has a first port configured to be fluid connected to a fluid source (fluid source 410, ref num 422a), a second port configured to be fluidly connected to the distal end of the medical device (See Fig. 12A, multiple ports that are connected to the distal end of the medical device), and a third port fluidly connected to a vacuum source (ref num 424a, and suction pump 405B), and lowering the application of positive pressure causes the valve to block fluid communication between the first and second ports and open fluid communication between the second and third ports (para 0060-0067).  Figures 12A and 12B represents a fluid management system in which there are two pumps that provide fluid flow into the device. There are two modes in which certain valves are open and closed and then switch.  When a pressure or switch in modes is actuated, then the valves switch from open to closed and vice-versa.  Therefore, the fluid communication is blocked from those specific valves.  This pump system is implemented in order to manage the inflow and outflow of fluid to the endoscope (para 0062).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Caplan-Panotopoulous and modified the fluid management system to include the fluid management system as depicted in Orczy in order to block fluid communication between different ports so that the inflow and outflow of fluid to the endoscope can be managed.

24.	Regarding Claim 12, Caplan teaches the single lumen in which irrigation (i.e. positive pressure) and suction/aspiration (i.e. negative pressure; Fig. 1, ref num 101), but fails to teach the lowering of the application of positive pressure causes the electrical signal to be sent to the flow controller to cause the flow controller to apply the negative pressure to the fluid within the single lumen.
However, Panotopoulous teaches the lowering of the application of the positive pressure (para 0009) causes the electrical signal to be sent to the flow controller (ref num 4; para 0156 “the difference between the first and second pressures exceeds a high threshold level, the control unit 4 may issue a high pressure signal output. The control unit 4 may then initiate an aspiration state to reduce the ICP”) to cause the flow controller to apply the negative pressure to the fluid (para 0155 “in the event the ICP readings exceed the high ICP level setting, the control unit 4 may be configured to initiate the aspiration state to drain fluid from the patient…event may be initiated by the medical personnel pressing the start/stop button”; para 0156 “the difference between the first and second pressures exceeds a high threshold level, the control unit 4 may issue a high pressure signal output. The control unit 4 may then initiate an aspiration state to reduce the ICP”; para 0165 “the control unit 4 may also be capable of managing pressure in the system 2…in order to apply or reduce pressure…. stepped incrementally back to reduce pressure”).  Panotopoulous also teaches that the catheter device may include a single configuration of a lumen for infusion and aspiration of fluids (para 0177, 0178).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Caplan in order to include the control unit in the system in order to control the positive and negative pressures applied to the device in order to effectively deliver and suction the fluid from the device and treatment area.

25.	Regarding Claim 14, Caplan fails to teach the flow controller is a solenoid and a distal end of the solenoid is fluidly connected to a fluid circuit between a fluid source and the distal end of the medical device.
Panotopoulous teaches the flow controller (ref num 64) is a solenoid (para 0151 “infusion and aspiration flow management can be performed by a valve function… the control unit 4 operates the pump 66 and valve…the valve itself is constructed to function as a pinch valve 64 through axial displacement against the tubing, for example as a linear solenoid”).  This manages the proper inflow and outflow of the fluid to the target site (para 0151).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Caplan in order to include the control unit and valve in the system in order to control the inflow and out flow of the fluid applied to the device in order to effectively deliver and suction the fluid from the device and treatment area.
	However, Panotopoulous fails to teach the solenoid is fluidly connected to a fluid circuit between a fluid source and the distal end of the medical device. 
Orczy teaches wherein the flow controller is a solenoid (para 0068 “system 500 uses powered three-way control valves, such as solenoid valves”), and a distal end of the solenoid is fluidly connected to a fluid circuit between a fluid source and the distal end of the medical device (Figs. 13A and 13B, ref nums 510 and 140).  The solenoid is an electrically controlled valve, and it directs fluid flow in two paths as shown in Fig. 11 (para 0067). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Caplan-Panotopoulous and included the second embodiment in order to have the flow controller contain a solenoid in order to control the inflow and outflow of the fluid to and from the device.

26.	Regarding Claim 15, the combination Caplan-Panotopoulous fails to teach lowering the application of positive pressure below a predefined threshold activates the solenoid.
Orczy teaches lowering the application of positive pressure below a predefined threshold activates the solenoid (para 0047 “systems including pressure sensing or pressure calculation mechanisms for monitoring and controlling fluid pressure in the treatment site”, para 0068 “solenoid”) The solenoid is an electrically controlled valve, and it directs fluid flow in two paths as shown in Fig. 11 (para 0067).  The inflow and outflow of the fluid to the device can be determined and controlled by a determined pressure threshold (para 0062).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Caplan-Panotopoulous and included the flow controller/solenoid within the fluid management system in order to have the flow controller determine the threshold in which the solenoid is activated in order to determine whether the path should be open or closed when directing the fluid flow to and from the device.

27.	Claims 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Caplan, Panotopoulous, and Orczy, and in view of Surti.
28.	Regarding Claim 11, Caplan fails to teach the medical device cuts the target tissue.
	Surti teaches a medical device that is inserted into the submucosal layer of tissue that contains an electrosurgical cutting tool at the distal end of the medical device, and the cutting the target tissue includes cutting the target tissue using the electrosurgical tool (para 0028 “receive a cutting device 23…where the cutting device may be embodied as an electrocautery needle knife or other cutting device”; Figs. 3A-3C; para 0005 “a cutting device that is capable of cutting into the device”; para 0034 “the forceps 21 are generally only required to grab and lift the mucosal flap or other tissue during an ESD procedure”).  Caplan already discusses the standard procedure as known in the art of “lift and cut” procedure, such as ESD (see Caplan para 0003-0004), and acknowledges that the tissue is cut, but leaves out the specific structure during the cutting feature.  Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would have reasonably combined the cutting tool as taught by Surti with the method taught by Caplan in order to successfully cut the desired target tissue.

29.	Regarding Claim 21, Caplan fails to teach the medical device includes an electrosurgical cutting tool at the distal end of the medical device, and cutting the target tissue includes cutting the target tissue using the electrosurgical tool.
	Surti teaches a medical device that is inserted into the submucosal layer of tissue that contains an electrosurgical cutting tool at the distal end of the medical device, and the cutting the target tissue includes cutting the target tissue using the electrosurgical tool (para 0028 “receive a cutting device 23…where the cutting device may be embodied as an electrocautery needle knife or other cutting device”; Figs. 3A-3C; para 0005 “a cutting device that is capable of cutting into the device”; para 0034 “the forceps 21 are generally only required to grab and lift the mucosal flap or other tissue during an ESD procedure”).  Caplan already discusses the standard procedure as known in the art of “lift and cut” procedure, such as ESD (see Caplan para 0003-0004), and acknowledges that the tissue is cut, but leaves out the specific structure during the cutting feature.  Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would have reasonably combined the cutting tool as taught by Surti with the method taught by Caplan in order to successfully cut the desired target tissue.

30.	Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over Caplan and Panotopoulous, and in view of Matsubara U.S. 2015/0297259 (herein referred to as “Matsubara”).
31.	Regarding Claim 22, Caplan fails to teach the medical device includes a visualization system, wherein the visualization system includes a light source and a system to transmit image signals.  
Matsubara teaches the medical device (catheter 10) includes a visualization system (“imaging device” para 0157), wherein the visualization system includes a light source and a system to transmit image signals (para 0126).  This imaging system captures micrometer-resolution and three-dimensional images in order to help diagnose and treat the affected area.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Caplan and included the imaging system as taught by Matsubara in order to help diagnose and treat the affected area.

Conclusion
32.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
33.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L PATTON whose telephone number is (571)272-3846. The examiner can normally be reached Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/ANNIE L PATTON/Examiner, Art Unit 3794